Citation Nr: 0410022	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  97-17 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.    


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and R.C.-G., M.D.


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 1996 rating action by the Department of Veterans 
Affairs (VA) Regional Office located in San Juan, Puerto Rico 
(RO).  By a September 1999 action, the Board remanded this case 
for additional development.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In September 1999, the Board remanded this case.  At that time, 
the Board indicated that in regard to the appellant's post-
traumatic stress disorder (PTSD) claim, the appellant had 
submitted written contentions and provided testimony that one of 
his alleged stressors was when a Vietnamese boy was run over by a 
truck.  The appellant had stated that the incident happened in 
either October or November 1969 during a convoy with the 543rd 
Transportation Company.  The appellant had also alleged as a 
stressor being subject to frequent rocket attacks while stationed 
with the 543rd Transportation Company.  The Board noted that it 
was possible that the appellant's unit had Morning Reports which 
could be probative of the alleged incident and level of hostile 
enemy action directed at the Company.  Thus, the Board remanded 
this case and requested that the RO provide the appellant with 
another opportunity to submit specific and detailed information 
regarding his reported stressor events related to his tour of duty 
in Vietnam.  Thereafter, the RO was to request the appropriate 
sources, to include the United States Armed Service Center for 
Research of Unit Records (USASCRUR), to verify the claimed 
stressors as reported by the appellant in the above-requested 
information, as well as information previously in the claims file, 
to include his testimony and statements given to health care 
practitioners.  If the USASCRUR was unable to provide the specific 
information requested, they were to be asked to direct the RO to 
the appropriate sources.  Additionally, the RO was to request that 
the National Personnel Records Center (NPRC) provide Morning 
Reports for the time periods in question.  If the RO determined 
that the record established the existence and character of such an 
alleged stressor or stressors, a VA examination was to be 
performed by a psychiatrist and a psychologist in order to 
determine the nature and severity of any psychiatric illness, to 
include PTSD.  The RO was to inform the examiners that only a 
stressor(s) which had been verified by the RO could be used as a 
basis for a diagnosis of PTSD.  

As per the Board's September 1999 remand, in a December 1999 
letter from the RO to the appellant, the RO informed the appellant 
that he was being given another opportunity to submit specific and 
detailed information regarding his reported stressor events 
related to his tour of duty in Vietnam.  In a January 2000 
response from the appellant, he stated that he had previously 
provided detailed explanations of his stressors.      

In a March 2002 letter from the RO to the USASCRUR, the RO 
requested that the USASCRUR furnish supporting evidence of the 
appellant's claimed stressful events.  The RO provided the 
appellant's name, social security number, and service number.  The 
RO also indicated that while the appellant was in the military, he 
served with the 172nd Transportation Company and the 543rd 
Transportation Company, and they provided a copy of the 
appellant's military assignment record.  In this regard, the Board 
notes that the appellant's personnel records show that he was 
assigned to the 172nd Transportation Company in Vietnam from April 
28, 1969 to August 30, 1969.  The records further reflect that he 
was assigned to the 543rd Transportation Company in Vietnam from 
August 31, 1969 to December 23, 1969.  According to the records, 
the appellant's Military Occupational Specialty (MOS) during those 
periods of time was as a heavy vehicle driver.  

In a letter from the USASCRUR to the RO, dated in April 2002, the 
USASCRUR informed the RO that in response to their recent request 
on behalf of the appellant, they had determined that the 
information received was insufficient to conduct meaningful 
research.  The USASCRUR stated that in order to provide research 
concerning specific combat incidents and casualties, additional 
information had to be provided, and that the appellant needed to 
include the incident and the date to within 60 days, type and 
location, number and full names of casualties, unit designations 
to the company level, and other units involved.  The USASCRUR 
further informed the RO that Morning Reports, which could be used 
to verify daily personnel actions such as wounded in action, 
killed in action, missing in action, or transfers, could be 
ordered from the NPRC.  

In a letter from the RO to the appellant, dated in October 2002, 
the RO requested that the appellant provide additional information 
regarding his stressors.  The RO also provided summaries of the 
appellant's stressors, based on the information already of record, 
and notified the appellant that if he wanted to add any additional 
information about the events, he could do so.  

In October 2002, the RO requested that the NPRC conduct a search 
of Morning Reports for the 172nd Transportation Company, from 
April 28, 1969 to August 20, 1969, and determine whether the 
Morning Reports contained remarks regarding enemy rocket and 
gunfire attacks.  The RO also requested that the NPRC conduct a 
search of Morning Reports for the 543rd Transportation Company, 
from August 31, 1969 to December 23, 1969, to determine whether 
the Morning Reports contained remarks regarding enemy rocket and 
gunfire attacks, and/or any information regarding a Vietnamese 
boy, approximately 14 years of age, being killed by an army truck.  
In return responses, dated in December 2002 and January 2003, the 
NPRC stated that a search was made of the 172nd Transportation 
Company with negative results.  In regard to the related searches 
of the 543rd Transportation Company, the NPRC noted "see above 
response."  

In a letter from the RO to the USASCRUR, dated in January 2003, 
the RO requested that the USASCRUR furnish supporting evidence of 
the appellant's claimed stressful events.  In addition to 
repeating the information provided in its previous March 2002 
letter, the RO also provided summaries of the appellant's two 
alleged stressors.  The evidence of record is negative for a 
response from the USASCRUR.  Thus, given that a response has not 
yet been received from the USASCRUR, it is the Board's 
determination that the RO has not complied with the instructions 
from the September 1999 remand.  The Board observes that it is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of Appeals 
for Veterans Claims (Court).  The Court has stated that compliance 
by the Board and the RO with remand directives is neither optional 
nor discretionary.  Where the remand of the Board or the Court is 
not complied with, the Board errs as a matter of law when it fails 
to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In the February 2004 supplemental statement of the case, the RO 
stated that the USASCRUR had conducted a search of Morning Reports 
of the 543rd Transportation Company, and that the search had 
confirmed enemy rocket and gunfire attacks.  In this regard, the 
Board notes that although the RO reported that the USASCRUR had 
conducted the search, given that the USASCRUR, in an April 2002 
letter, had informed the RO that Morning Reports could be ordered 
from the NPRC, and that in October 2002, the RO requested that the 
NPRC conduct a search for pertinent Morning Reports, it appears 
that the RO was referring to the search conducted by the NPRC, and 
not the USASCRUR.  In addition, given that upon a review of the 
return responses from the NPRC, dated in December 2002 and January 
2003, it appears that the NPRC had indicated that a search was 
made of the 543rd Transportation Company with negative results, 
the Board finds that clarification is needed as to whether there 
is additional evidence from the NPRC, or any other source, that 
confirms enemy rocket and gunfire attacks in association with the 
543rd Transportation Company.  

In the September 1999 remand decision, the Board asked that the RO 
request all clinical records regarding the appellant from Dr. 
R.C.-G.  The RO was to also request that Dr. C.-G. provide the 
medical bases for his opinion that the appellant currently 
experienced PTSD due to his experiences in Vietnam.  Dr. C.-G. was 
to be asked to specify the alleged stressor upon which he based 
that finding.  In this regard, the RO, in a December 2001 letter 
to the appellant, requested that the appellant complete, sign, and 
return the enclosed VA Form 21-4142 (Authorization for the Release 
of Information) so that the RO could obtain medical evidence from 
Dr. C.-G.  Although there is no evidence of record that the 
appellant subsequently submitted the release form, nevertheless, 
the Board notes that the appellant had previously submitted a VA 
Form 21-4142, authorizing the RO to obtain pertinent treatment 
records from Dr. C.-G.  Moreover, the Board further observes that 
there is no evidence of record showing that the RO directly 
contacted Dr. C.-G. and requested that he provide the medical 
bases for his opinion that the appellant currently experienced 
PTSD due to his experience in Vietnam.  As previously stated, the 
Board is obligated by law to ensure that RO's comply with its 
directives.  Where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall, 11 Vet. App. at 268. 

Accordingly, this case is remanded to the RO for the following 
actions: 

1.  The RO must review the claims folder and ensure that all VCAA 
notice and duty to assist obligations have been satisfied.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  The 
appellant should be specifically told of the information or 
evidence he needs to submit to substantiate his claim and what 
evidence VA will obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this regard, the RO should specifically request 
that the appellant identify the names, addresses, and approximate 
dates of treatment for all VA and non-VA health care providers who 
have treated him for a psychiatric disorder, to include PTSD, at 
any time following military service.  With any necessary 
authorization from the appellant, the RO should attempt to obtain 
copies of pertinent treatment records identified by the appellant 
in response to this request, which have not been previously 
secured.  All attempts to secure this evidence must be documented 
in the claims file by the RO.  If, after making reasonable efforts 
to obtain named records the RO is unable to secure same, the RO 
must notify the appellant and (a) identify the specific records 
the RO is unable to obtain; (b) briefly explain the efforts that 
the RO made to obtain those records; and (c) describe any further 
action to be taken by the RO with respect to the claim.  The 
appellant and his representative must then be given an opportunity 
to respond.

2.  The RO should request all clinical records regarding the 
appellant from Dr. R.C.-G.  These records should be translated 
into English, if necessary, and incorporated into the claims file.  
The RO should request that Dr. C.-G. provide the medical bases for 
his opinion that the appellant currently experiences PTSD due to 
his experiences in Vietnam.  Dr. C.-G. should be asked to specify 
the alleged stressor upon which he based this finding.  A complete 
rationale for all conclusions reached should be recorded, as well 
as supporting documentation for any opinion reached.   

3.  The RO should also clarify whether there is additional 
evidence from the NPRC, or any other source, that confirms enemy 
rocket and gunfire attacks in association with the 543rd 
Transportation Company.  If such evidence exists, it must be made 
part of the claims folder.  

4.  The RO should once again contact the USASCRUR and request 
verification of the events claimed by the appellant as stressors 
for PTSD.  Any records or information obtained must be made part 
of the claims folder.  If the USASCRUR is unable to provide the 
specific information requested, they should be asked to direct the 
RO to the appropriate sources.  

5.  Following the above, the RO must make a specific 
determination, based upon the complete record, as to whether the 
veteran "engaged in combat with the enemy."  If so, the RO should 
accept the veteran's lay testimony -- in the absence of evidence 
to the contrary and as long as it is credible and consistent with 
the circumstances of service -- as conclusive evidence of the 
occurrence of the stressor.  If the RO determines that the 
evidence does not show that the veteran "engaged in combat with 
the enemy," the RO should consider all credible supporting 
evidence developed to show that the veteran did experience the 
alleged stressors and determine whether the evidence is sufficient 
to establish the occurrence of the stressor.

6.  If, and only if, the RO determines that the evidence 
establishes the occurrence of the alleged stressor or stressors, 
(which would include any verification of enemy rocket and gunfire 
attacks in association with the 543rd Transportation Company), a 
VA examination should be performed by a psychiatrist and a 
psychologist in order to determine the nature and severity of any 
psychiatric illness, to include PTSD.  The claims folder and a 
copy of this remand must be made available to the examiners in 
conjunction with the examination.  All indicated tests are to be 
conducted.  The RO is to inform the examiners that only a 
stressor(s) which has been verified by the RO may be used as a 
basis for a diagnosis of PTSD.  If the diagnosis of PTSD is deemed 
appropriate, then the examiners should explain how the diagnostic 
criteria of the DSM-IV are met.  In this regard, the examiners 
should specify whether each alleged stressor found to be 
established by the record was sufficient to produce PTSD; and 
whether there is a link between the current symptomatology and one 
or more of the in-service stressors found to be established by the 
record and found sufficient to produce PTSD by the examiners.  If 
psychiatric disorders, other than PTSD are diagnosed, it is 
requested that the examiners correlate their findings and render 
an opinion as to whether any psychiatric disorder is related to 
the appellant's period of active duty service.  A complete 
rationale of any opinion expressed should be included in the 
examination report.  The report prepared should be typed.

6.  The appellant is hereby notified that it is his responsibility 
to report for the examination(s) and to cooperate in the 
development of the claim.  The consequences for failure to report 
for a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In the event that the 
appellant does not report for the aforementioned examination(s), 
documentation should be obtained which shows that notice 
scheduling the examination was sent to the last known address.  It 
should also be indicated whether any notice that was sent was 
returned as undeliverable.  

7.  Thereafter, the RO should review the claims file and take all 
other proper measures to ensure full and complete compliance with 
the duty-to-notify and duty-to-assist provisions of the VCAA.  If 
a VA examination was conducted, the RO should ensure that the VA 
examination report addresses all actions requested.  If it does 
not, it must be returned to the examiners for corrective action.

8.  The RO should then review and re-adjudicate the issue on 
appeal.  If such action does not grant the benefit claimed, the RO 
should provide the appellant and his representative a supplemental 
statement of the case and an appropriate period of time should be 
allowed for response.  Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the appellant until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



